Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 3/31/2021, in addition to Applicant’s remarks (see pages 8-11) and further search.  Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 8, 15, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations an interactive device control computer in communication with the device activation server and configured to: receive the device identifiers of each of the multiple event-based interactive devices from the device activation server, and communicate commands to the multiple event-based interactive devices, wherein the commands cause different subsets of the multiple event-based interactive devices to activate their visual display devices in unison at different times, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

	Per claim 15, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations transmitting the multiple device identifiers to an interactive device control computer, wherein the interactive device control computer is in communication with a transmitter that is configured to transmit commands to different subsets of the multiple event-based interactive devices causing particular event-based interactive devices within each subset to activate their visual display devices in unison, the different subsets defined based upon common attributes from the one or more user attributes, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-7, 9-14, 16-20 are allowable based on their dependency on claims 1, 8, 15 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.